DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.

Response to Remarks
Applicant’s amendments and arguments filed on 14 July 2022 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-3 and 10-20 and renumbered as 1-14 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 17, and 20, Applicants particular method and associated systems of continuous data protection using a write filter, where in response to determining that the second log entry includes the second snapshot marker, generating a second incremental snapshot corresponding to a second intermediate reference restoration point by cloning a tree data structure associated with the first incremental snapshot and applying to the tree data structure associated with the first incremental snapshot a second set of data changes stored in the log that occurred after an instance time of the first incremental snapshot and before the second snapshot marker based on a second order in which one or more data changes included in the second set occurred; determining that a gap exists in the log of the received data changes based on a missing sequence number associated with data changes included in the log; and in response to determining that the gap exists in the log of the received data changes: requesting a second reference snapshot of the storage, and generating a full reference restoration point based on the second reference snapshot, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

The following prior art are the closest art of note:
Battaje,Ajith, et al (U.S. 10,175,896) – is directed to methods and systems for managing, storing, and reconstructing the translation table state on boot up after planned and unplanned shutdown. According to one innovative aspect of the subject matter in this disclosure, a system has one or more processors and a memory storing instructions that, when executed, cause the system to: identify a plurality of dump units associated with a translation table in a storage device; determine a plurality of snapshot markers associated with the plurality of dump units; calculate a first value of a first snapshot marker from the plurality of snapshot markers in the storage device; identify a second snapshot marker from an additional source, the second snapshot marker having a second value after the first value; retrieve a dump unit associated with the second snapshot marker from the additional source; and reconstruct the translation table using the dump unit. However, it does not teach or suggest, either alone or in combination the features of where in response to determining that the second log entry includes the second snapshot marker, generating a second incremental snapshot corresponding to a second intermediate reference restoration point by cloning a tree data structure associated with the first incremental snapshot and applying to the tree data structure associated with the first incremental snapshot a second set of data changes stored in the log that occurred after an instance time of the first incremental snapshot and before the second snapshot marker based on a second order in which one or more data changes included in the second set occurred; determining that a gap exists in the log of the received data changes based on a missing sequence number associated with data changes included in the log; and in response to determining that the gap exists in the log of the received data changes: requesting a second reference snapshot of the storage, and generating a full reference restoration point based on the second reference snapshot.

Battaje,Ajith, et al (U.S. 2018/0329637) – is directed to methods and systems for configured to receive in a memory, a first logical block entry for a first dump group and a second logical block entry for a second dump group; store in a reverse translation table, the first logical block entry for the first dump group and the second logical block entry for the second dump group; determine a first sequence number associated with the stored first logical block entry and the stored second logical block entry in the reverse translation table, wherein the first sequence number is a snapshot marker that determines a timestamp associated with the first logical block and the second logical block; and persist the first logical block entry for the first dump group in the storage device. However, it does not teach or suggest, either alone or in combination the features of where in response to determining that the second log entry includes the second snapshot marker, generating a second incremental snapshot corresponding to a second intermediate reference restoration point by cloning a tree data structure associated with the first incremental snapshot and applying to the tree data structure associated with the first incremental snapshot a second set of data changes stored in the log that occurred after an instance time of the first incremental snapshot and before the second snapshot marker based on a second order in which one or more data changes included in the second set occurred; determining that a gap exists in the log of the received data changes based on a missing sequence number associated with data changes included in the log; and in response to determining that the gap exists in the log of the received data changes: requesting a second reference snapshot of the storage, and generating a full reference restoration point based on the second reference snapshot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 27, 2022